872 F.2d 1027
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SERVICE ART COMPANY, INC., Respondent.
No. 89-5342.
United States Court of Appeals, Sixth Circuit.
April 24, 1989.

Before KEITH and KENNEDY, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.


1
This Court having on February 16, 1987, entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board, the Board, on September 30, 1988, issued its Supplemental Decision and Order fixing the amount of backpay due the discriminatees and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


2
IT IS HEREBY ORDERED AND ADJUDGED by the Court that the Respondent, Service Art Company, Inc., Warren, Michigan, its officers, agents, successors, and assigns, to make its employees whole by paying the trust funds and employee listed below the amounts following their names plus interest,1 if any.


3
Health and Welfare Fund       $5320.95
Pension Fund                   5601.00
Vacation Fund                  4200.75
Building Trades Council Fund    336.06
James Bushey                    600.00



1
 In accordance with the decision in New Horizons for the Retarded, 283 NLRB No. 181 (May 28, 1987), interest on and after January 1, 1987, shall be computed at the "short-term Federal rate" for the underpayment of taxes as set out in the 1986 amendment to 26 U.S.C. Sec. 6621.  Interest on amounts accrued prior to January 1, 1987 (the effective date of the 1986 amendment to 26 U.S.C. Sec. 6621), shall be computed in accordance with Florida Steel Corp., 231 NLRB 651 (1977)